         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
ROBERT AND MARGARET                     )
SHEPARDSON,                             )
                   Plaintiffs,          )
                                        )
                   v.                   )          CIVIL ACTION
                                                   NO. 4:20-40098-TSH
                                        )
AMERICAN FAMILY LIFE ASSURANCE )
COMPANY OF COLUMBUS;                    )
AMERICAN FAMILY LIFE ASSURANCE )
COMPANY OF NEW YORK; AND                )
AFLAC GROUP (COLLECTIVELY,              )
“AFLAC”),                               )
                   Defendants.          )
______________________________________ )


 ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO DISMISS (Docket
                           No. 4)

                                         March 10, 2021

HILLMAN, D.J.

       Margaret Shepardson (“Plaintiff”) filed this action for breach of contract (Count I),

intentional infliction of emotional distress (“IIED”) (Count II), and unfair insurance claim

settlement practices, in violation of M.G.L. c. 93A and 176D (Count III), against American

Family Life Assurance Company of Columbus, American Family Life Assurance Company of

New York, and Aflac Group (collectively “Aflac”) for denying coverage of Robert Shepardson’s

diabetes medications under the Shepardson’s supplemental cancer health insurance policy and

subsequent bad acts. Plaintiff brings this action on behalf of her deceased husband, Robert

Shepardson, as his personal representative and a policy beneficiary. Aflac moves to dismiss all

claims. (Docket No. 4).




                                                 1
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 2 of 10




       After hearing and for the following reasons, Aflac’s Motion to Dismiss the First

Amended Complaint (“FAC”) (Docket No. 4) is granted.



                                           Background 1

The Cancer Policy

       In 2009, Robert Shepardson 2 purchased a Two-Parent Individual Specified Disease

Insurance Policy from American Life Assurance Company of Columbus (“the Cancer Policy” or

“Policy”) that covered himself and his wife, Margaret, and any dependent children. (Part

1.1.M.2. Type of Coverage, Docket No. 1-1 at 24). In exchange for a monthly premium, Aflac 3

agreed that “if [Shepardson] or any covered family member is diagnosed as having Cancer while

this policy is in force, we will pay for the diagnosis and treatment of Cancer occurring while this

policy remains in force, according to the Benefits section, Part 6, subject to all other limitations

and exclusions, conditions, and provisions of this policy . . .” (Pt. 5.A. Eligibility for Benefits,

Docket No. 1-1 at 28) (emphasis added).

       Part 6, “Benefits,” provided in a heading in bold type that “[t]his policy shall provide

benefits to any covered person not only for Cancer but for other diseases or conditions directly

caused or aggravated by Cancer or Cancer treatment.” (Id.). It then listed more than 30 benefits




1
  The following facts are taken from the FAC (Ex. A, Docket No. 1-1) and are assumed true for
the purposes of this motion.
2
  Mr. Shepardson, one of the covered persons under the disputed insurance policy, sent
Defendants a 93A Demand Letter and participated in settlement discussions but passed away
before the initiation of this lawsuit, which was filed by his widow, Margaret, as his personal
representative and a covered person under the policy. Aflac disputes Margaret Shepardson’s
standing in this case.
3
  As Defendants noted, neither Aflac Group nor American Family Life Assurance of New York
are proper defendants in this case, as the Cancer Policy binds only the American Family Life
Assurance Company of Columbus. (See Ex. A, Docket No. 1-1 at 20).

                                                  2
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 3 of 10




covered by the Cancer Policy, including a First Occurrence of Cancer Benefit, Hospital

Confinement Benefit, Medical Imaging Benefit, Radiation and Chemotherapy Benefit,

Experimental Treatment Benefit, Immunotherapy Benefit, Anti-Nausea Benefit,

Surgical/Anesthesia Benefit, Outpatient Hospital Surgical Benefit, Prosthesis Benefit,

Reconstructive Surgery Benefit, In-Hospital Blood and Plasma Benefit, National Cancer Institute

Evaluation/Consultation Benefit, Bone Marrow Transportation Benefit, and Hospice Benefit.

(Id. at 28-35). The Cancer Policy took effect on August 1, 2009. (Id. at 22).

       In November 2010, Robert Shepardson was diagnosed with pancreatic cancer. (FAC ¶

10, Docket No. 1-1 at 4-5). His pancreas was removed in February 2011 as part of his cancer

treatment. (Id.). The pancreatomy caused Mr. Shepardson to develop diabetes because his body

could no longer produce insulin and Creon, a digestive enzyme. (¶ 11). To survive, he had to

regularly take artificial insulin and Creon medications. (Id.). (Id. at ¶ 10-11).

       Shepardson submitted a claim for benefits for coverage of his insulin and Creon

medications, but Aflac denied the claim on October 7, 2014 because “[o]nly those benefits listed

in the policy are covered. Please refer to the Benefits section of the policy for further

information.” (Ex. B, Docket No. 1-1 at 41). The letter informed Shepardson he could appeal to

the Commonwealth of Massachusetts Division of Insurance if he disagreed with Aflac’s

decision. (Id.). Shepardson subsequently appealed—the FAC does not specify whether he

appealed to the Division of Insurance or Aflac, or both— and Aflac affirmed its denial of

coverage on July 7, 2016 in a more detailed letter which acknowledged that Shepardson’s

diabetes was a covered condition, but that insulin and Creon were not treatments covered by the

Benefits listed in Part 6 of the Cancer Policy. (Ex. C, Docket No. 1-1 at 43-4).




                                                  3
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 4 of 10




        On December 20, 2019, Robert and Margaret Shepardson sent Aflac a 93A demand

letter; Aflac responded on January 28, 2020. (FAC ¶ 21, Docket No. 1-1). The parties engaged

in settlement discussions and entered into a tolling agreement as of February 7, 2020. (FAC ¶

22). Following Mr. Shepardson’s death on February 28, 2020, settlement negotiations stalled,

and Aflac terminated the Tolling Agreement on April 10, 2020. (Id.).

        Margaret Shepardson filed suit on April 13, 2020. (Docket No. 6). The First Amended

Complaint alleges Breach of Contract (Count I), IIED (Count II), and unfair insurance claim

settlement practices, in violation of M.G.L. c. 176D (Count III). Defendants removed the case

from Worcester Superior Court to the U.S. District Court for the District of Massachusetts,

invoking the Court’s diversity jurisdiction under 28 U.S.C. § 1332.



                                           Legal Standard

        In evaluating a Rule 12(b)(6) motion to dismiss, the court must accept all factual

allegations in the complaint as true and all draw all reasonable inferences in the plaintiff’s favor.

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To survive the motion,

the complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555. “The relevant inquiry focuses on the reasonableness of

the inference of liability that the plaintiff is asking the court to draw from the facts alleged in the

complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,




                                                   4
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 5 of 10




the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).



                                               Discussion

Defendants contend that Federal Rules of Civil Procedure 8 and 12(b)(6) compel dismissal

because Plaintiff has failed to allege facts which would “entitle [her] to the relief sought” and

that all three claims are time-barred.

                                         1. Breach of Contact (Count I)

       The parties agree that Shepardson obtained a valid cancer diagnosis and was eligible for

the benefits contained in the Policy but disagree about whether the Policy benefits include insulin

and Creon. Defendants also argue that Plaintiff’s contract claim is time-barred by a separate

Policy provision that limits bringing legal claims to three years after an insured’s deadline to

submit proof of loss. (Ex. A at 27, Docket No. 1-1) (“K. Legal Actions: No legal action may be

brought to recover on this policy . . . after three years from the time written proof of loss is

required to be furnished.”). Plaintiff maintains that the three-year limitation period is

unenforceable, or, if it is enforceable, that Aflac waived and/or tolled it.

       The Cancer Policy’s three-year limitation provision is dispositive of Plaintiff’s breach of

contract claim. The Policy requires that written proof of loss must be provided to Aflac within

60 days after the date of the loss. (Ex. A., Docket No. 1-1 at 27). Robert Shepardson’s pancreas

was removed in February 2011 and a September 18, 2014 doctor’s letter confirmed his diabetes

diagnosis. (Rosenbluth Ltr., Ex. A, Docket No. 4-2). Assuming that Mr. Shepardson was not

diagnosed with diabetes until the date of the doctor’s letter, the Policy required “written proof of

loss” to be furnished by December 17, 2014. Therefore, any action would have had to be




                                                   5
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 6 of 10




brought by December 17, 2017. Plaintiff did not file suit until April 13, 2020, about two and a

half years too late to preserve her breach of contract claim.

         Plaintiff next argues that Aflac waived and/or tolled the Policy limitations period

because its October 7, 2014 letter informed Robert Shepardson that he could appeal Aflac’s

denial of coverage to the Division of Insurance, and that administrative appeal is still pending.

However, Aflac never represented that such an appeal would toll the Policy’s limitation

provision, and Plaintiff has not provided a single source of legal authority to support her

argument that a state administrative inquiry can toll a contract between private parties without

the parties’ consent.

       Plaintiff’s claim that the Cancer Policy’s contractual limitations provisions is

unenforceable also lack merit. Breach of contract actions must be brought within six years under

Massachusetts law, but parties can contract for a shorter limitations period, so long as the period

is reasonable. Mass. Gen. Laws ch. 260, § 2; see Krumholz v. AJA, LLC, 691 F. Supp. 2d 252,

256 (D. Mass. 2010); Chambers v. Tufts Associated Health Maint. Org., Inc., 2020 WL 2197932,

at *3 (Mass. Super. Ct. Feb. 25, 2020). Moreover, in Massachusetts, the “general rule is that

contracts of adhesion ‘are enforceable unless they are unconscionable, offend public policy, or

are shown to be unfair in the particular circumstances.’” Oxford Global Resources, LLC v.

Hernandez, 480 Mass. 462, 466 (2018) (quoting McInnes v. LPL Fin., LLC, 466 Mass. 256, 266

(Mass. 2013)).

       A determination of “[w]hat constitutes a reasonable period of time in which to require

commencement of a legal action will vary according to the type of contract, the circumstances in

which a given agreement is reached, and the particular provisions of that agreement.” Creative

Playthings Franchising, Corp. v. Reiser, 463 Mass. 758, 763 (Mass. 2012). The legislature




                                                 6
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 7 of 10




determines whether certain types of provisions are unreasonable or offend public policy;

Massachusetts prohibits insurers from shortening limitations periods to less than two years. See

id.; Mass. Gen. Laws ch. 175, § 22.

       Because the Cancer Policy’s three-year limitation provision was written in plain

language, Shepardson entered into the contract voluntarily (or at least, there no allegations

otherwise), three years is a reasonable amount of time for an insured to retain an attorney and

prepare a lawsuit following an insurer’s denial of coverage, and such a period exceeds the state’s

minimum threshold on limitation provisions in insurance contracts, the Policy’s three-year

contractual limitations period is not unconscionable or unfair. Therefore, it is enforceable.

       Since the three-year limitation provision is enforceable, Aflac did not waive it, and

Plaintiff failed to comply with it, Plaintiff’s breach of contract claim must be dismissed.

                                                 2. IIED

       To establish a claim for IIED, a plaintiff must plead facts showing that (1) the “defendant

intended, knew, or should have known that his conduct would cause emotional distress,” (2)

“that the conduct was extreme and outrageous,” (3) “that the conduct caused emotional distress,”

and (4) “that the emotional distress was severe.” Galvin v. U.S. Bank, N.A., 852 F.3d 146, 161

(1st Cir. 2017).

       Plaintiff’s claim for intentional infliction of emotional distress is time-barred by

Massachusetts’ three-year statute of limitation for tort claims. M.G.L. c. 260, § 2A; see Pagliuca

v. City of Boston, 626 N.E. 625, 628 (Mass. App. Ct. 1994). An IIED claim accrues “[w]hen an

injury becomes manifest;” furthermore, “the statute of limitations does not stay in suspense until

the full extent, gravity, or permanence of that same injury or consequential disease is known.”

(Id. at 625.). Here, Plaintiff alleges that Aflac’s decision to deny coverage of Robert




                                                 7
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 8 of 10




Shepardson’s diabetes medication was extreme and outrageous conduct that caused Robert

Shepardson “pain, suffering, financial damage, and emotional distress for a prolonged period of

time” and Margaret Shepardson “pain, suffering, financial damage, extreme emotional distress,

and loss of consortium.” (FAC ¶¶ 30-39, Docket No. 1-1). Therefore, Plaintiff’s three-year

clock to file this suit began ticking on October 7, 2014, when Aflac issued its first denial of

coverage. Plaintiff’s nearly six-year delay to bring this action is fatal.

       Even if Plaintiff’s IIED claim were not time-barred, it would fail because she has not

alleged facts showing that Aflac’s conduct was “so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized society.” Young v. Wells Fargo Bank, N.A., 717 F.2d 224, 240

(1st Cir. 2013). Without more, an insurer’s decision to deny a claim for benefits is not extreme

and outrageous where it provides a reasonable justification of its decision under the terms of the

underlying insurance policy. Otherwise, any insurer’s decision to deny benefits to a seriously ill

policyholder would give rise to an IIED claim, and the insurance industry would collapse.

       Aflac’s motion to dismiss Count II is granted.

                                             3. Chapter 176D

       Plaintiff alleges that Aflac engaged in thirteen unfair insurance claim settlement

practices, each of which are prohibited by Chapter 176D and constitute violations of Chapter

93A. (FAC at ¶¶ 40-57, Docket No. 1-1). Instead of providing facts to show how Aflac violated

each prohibited practice, the FAC contains “a formulaic recitation of the elements of [the] cause

of action…” Twombly, 550 U.S. at 555); compare FAC at ¶¶ 41-54 with M.G.L. ch. 176D, §

3(9)(a)-(n).




                                                  8
         Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 9 of 10




       Only three paragraphs in the 176D section of the FAC contain information other than a

regurgitation of the names of the thirteen prohibited practices. (FAC ¶ 55-57). Those meager

three paragraphs do not provide sufficient support to show entitlement to relief under 176D. In

short, they speculate that Aflac’s denial of coverage was unreasonable and motivated by a desire

to avoid its obligation to pay for Robert Shepardson’s medications, and that Aflac’s decision to

terminate the parties’ Tolling Agreement on April 10, 2020, a date that “coincided with the

courts’ systematic shutdown protocols then in place due to the novel coronavirus/COVID-19,”

was unfair. (Id. at ¶ 23). However, none of the facts in the FAC show that Aflac’s denial was

unreasonable, or that its settlement actions during which it maintained its lack of liability

violated 176D. Furthermore, Robert and Margaret Shepardson set and agreed to the terms of the

Tolling Agreement, which provided both parties with the unilateral power to terminate once

settlement negotiations reached an impasse. (Ex. D, Docket No. 1-1 at 46-47). Plaintiff was

able to file this suit three days after the Tolling Agreement terminated, so she has not shown that

any harm to her legal claim against Aflac arose from Aflac’s decision to terminate the Tolling

Agreement after the courts’ COVID-19 emergency protocols took effect.

       Additionally, Plaintiff’s 93A and 176D claims are time-barred by a four-year statute of

limitations.4 Mass. Gen. Laws ch. 260, § 5A. Accrual for a 93A claim begins “when the

plaintiff knew or should have known of appreciable harm resulting from the defendant’s

[actions]…” Schwartz v. Travelers Indem. Co., 50 Mass. App. Ct. 672, 678 (2001). In actions

related to insurance claims, this occurs upon notice of the insurer’s denial of the claim, at the

latest. See id. Aflac’s October 7, 2014 letter contained an unequivocal denial of coverage that



4
 Plaintiff is correct that the Cancer Policy’s three-year limitations provision does not apply to
her consumer protection claims under Massachusetts law. See Schwartz v. Travelers Indem. Co,
50 Mass. App. Ct. 672, 673 (2001).

                                                  9
        Case 4:20-cv-40098-TSH Document 22 Filed 03/10/21 Page 10 of 10




put Robert Shepardson on notice that Aflac would not reimburse him for the cost of his diabetes

medications under the terms of the Cancer Policy. (Ex. B, Docket No. 1-1 at 41). The statute of

limitations lapsed four years later, in October 2018. Plaintiff did not bring suit until April 13,

2020, five and a half years too late to preserve her 176D claim.

       Plaintiff makes a frivolous argument that the statute of limitations never began to run on

her 176D claim because she appealed Aflac’s denial to the Massachusetts Division of Insurance,

whose “investigation remains open, ongoing, and unresolved.” (Docket No. 11 at 13). Even if

this were a valid legal theory, Plaintiff has provided no evidence on the record that such an

appeal exists, its nature, or its current status, and her counsel could not do so at oral argument.

More importantly, it is a matter of black letter law that 176D claims accrue upon notice of the

insurer’s denial of the claim.

       The Court thus grants the motion to dismiss Plaintiff’s claim for violations of Chapters

93A and 176D, with prejudice.

                                            Conclusion

       For the reasons stated above, Defendants’ Motion to Dismiss is granted. (Docket No. 4).



SO ORDERED.

                                                                            /s/ Timothy S. Hillman
                                                                         TIMOTHY S. HILLMAN
                                                                               DISTRICT JUDGE




                                                 10
